                                          THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE EASTERN DISTRICT OF TEXAS
                                                   SHERMAN DIVISION
IN RE:                                                         §
                                                               §
THOMAS F GRIFFIN                                               §        CASE NO. 20-40360-R
XXX-XX-1242                                                    §
1636 TROWBRIDGE CIRCLE                                         §        CHAPTER 13
ROCKWALL, TX 75032                                             §
                                                               §
DEBTOR                                                         §


                        ORDER DISMISSING CHAPTER 13 CASE WITH RETENTION OF JURISDICTION
          Came on for hearing the Motion to Dismiss (the “Motion”) filed by Carey D. Ebert, Chapter 13 Trustee, the Standing Chapter
13 Trustee, in the above referenced case. The Court finds that appropriate notice of the Motion and the hearing was given according
to the Federal and Local Rules of Bankruptcy Procedure. The Court further finds that this case should be dismissed for the reasons
stated in the Motion. The Court also recognizes that a Motion for Administrative Expenses, or an equivalent thereof, filed by the
Debtor's attorney is currently pending before the Court or may be filed within the next fourteen (14) days. Accordingly, pursuant to the
authority expressed in Querner v. Querner (In re Querner), 7 F.3d 1199 (5th Cir. 1993), the Court finds that just cause exists for the
entry of the following order.
         IT IS THEREFORE ORDERED that the above referenced Chapter 13 case is hereby DISMISSED; provided, however, that this
case shall remain open and the Court shall retain jurisdiction to entertain and to determine all requests for relief, whether raised sua
sponte or by any party in interest, pertaining to the compensation to be paid to the Debtor's counsel, so long as any such request is
filed before the expiration of fourteen (14) days after the entry of this order, and to enter any order pertaining thereto which may be
appropriate under the circumstances.
         IT IS FURTHER ORDERED that any wage withholding orders previously entered in this case are hereby terminated .




PLA_Order_DismissPostConfNoPrej
